

113 HR 3277 IH: To prohibit United States voluntary contributions to the regular budget of the United Nations or any United Nations agency.
U.S. House of Representatives
2013-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3277IN THE HOUSE OF REPRESENTATIVESOctober 8, 2013Mr. Kingston introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit United States voluntary contributions to the regular budget of the United Nations or any United Nations agency.1.Prohibition on United States voluntary contributions to the United Nations and United Nations agencies(a)In generalNo funds made available to any Federal department or agency may be used to make United States voluntary contributions to the regular budget of the United Nations or any United Nations agency.(b)Effective dateSubsection (a) applies with respect to funds made available for fiscal year 2014 and subsequent fiscal years.